DETAILED ACTION
This office action is in response to the above identified application filed on December 22, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application, filed on 12/22/2020 claims Priority from Provisional Application 62952584, filed on 12/23/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-18 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 15 recites “A computer program product comprising a computer readable storage medium”. Both “a computer program product” and “a computer readable storage medium” can be non-transitory medium or transitory medium. The disclosure does not indicate that “a computer program product” or “a computer readable storage medium” is necessarily non-transitory. The broadest reasonable interpretation of this limitation in light of the specification includes transitory medium such as signal, which is not in the four types of categories for patent. Therefore, claim 15 is rejected under 35 U.S.C. 101.
Dependent claims 16-18 do not remedy the deficiency of claim 15 thus are likewise rejected under 35 U.S.C. 101.
It is suggested that Applicant amend these claims to recite “a non-transitory computer program product” or “a non-transitory computer readable storage medium” in order to overcome the rejections.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (US 20170085446 A1).

With regard to claim 1,
Zhong teaches
a computer-implemented method (Abstract) comprising: 
receiving data records from a plurality of different data sources, wherein the data records include information regarding elements or components in one or more systems (Fig. 18; [0280]: receive data from the configured data sources, wherein the configured data sources corresponds to “a plurality of different data sources”. [0277]; [0256]: received data includes performance data and relationship data from multiple different cloud computing services, wherein performance data and relationship data correspond to “information”, multiple different cloud computing services correspond to “elements or components”, and the networked computer environment of Fig. 18 corresponds to “one or more systems”); 
consolidating the data records (Fig. 18; [0281]; Fig. 1: store the collected data as events in a data intake and query system, wherein collected data is consolidated in both format, e.g., as events, and physical storage, e.g., stored together in a data intake and query system); 
extracting information from the consolidated data records to identify a plurality of nodes and connections between the plurality of nodes in the one or more systems ([0236]; [0240]: extract information, such as a URL, an IP address, or machine name, from event data to identify entities, and use identified entities and a service definition rule associated with each entity to identify services. Fig. 18; [0283]: represent each service, i.e., each cloud computing resource, by a node, and each relationship between two or more cloud computing resources by an edge or connection. Hence, a plurality of nodes and connections are identified and all of the event data pertaining to a service is organized around the service); 
storing information identifying the plurality of nodes and the connections (Fig. 18; [0281]; [0283]: store the collected data as events and generate topology map visualizations of cloud computing resources based the events, wherein, as discussed above, events contain information identifying the plurality of nodes and edges); and 
visually presenting the plurality of nodes and the connections in a user interface (Fig. 18; [0285]-[0287]; [0283]: generate and cause display of a topology map of cloud computing resources including a set of nodes each representing one or more cloud computing resources and edges each representing a relationship between two or more cloud computing resources).

With regard to claim 2,
Zhong teaches
the computer-implemented method of claim 1, wherein extracting the information includes identifying the connections based on relationships, common attributes, or dataflows between the plurality of nodes (Fig. 18; [0283]: connections represent relationships, thus identifying the connections is actually identifying relationships. [0259]: identify relationship data generated explicitly by a cloud computing service or derive relationship data from other data generated by the service. [0271]: infer the relationships among resources from the data, e.g., based on correlating resource identifiers, IP addresses, etc.).

With regard to claim 3,
Zhong teaches
the computer-implemented method of claim 1, wherein a node among the plurality of nodes represents at least one of: 
a document; 
an organization; 
an application; 
a server; 
a virtual machine; 
a database; or 
a sub-system ([0289]-[0290]: a node may represent a virtual private cloud, a storage volume, or a server instance, wherein a virtual private cloud reads on “a sub-system” or “an application”, a storage volume corresponds to “a database”, and a server instance corresponds to “a server”).

With regard to claim 4,
Zhong teaches
the computer-implemented method of claim 1, further comprising receiving data formatting or data structuring information ([0246]: receive schemas pre-specified for extracting relevant values from the different types of service-related event data by a user, wherein pre-specified schemas contain “data formatting or data structuring information”), and 
wherein extracting information from the consolidated data records comprises extracting information from the consolidated data records based on the data formatting or structuring information ([0096]; [0087]-[0088]: use a flexible schema to specify how to extract information from the event data by defining extraction rules and extract field values based on the rules).

With regard to claim 5,
Zhong teaches
the computer-implemented method of claim 1, wherein the data records include at least one of: 
a dependency matrix; 
a system level block diagram; 
a system architecture diagram; 
an organizational chart; 
a network diagram; 
network topology information; 
a data structure, document configuration management data; 
hardware or software transition plans; 
policy documents; or 
compliance documents ([0283]: generating topology map visualizations of cloud computing resources based on the collected data indicates the collected data includes “network topology information”).

With regard to claim 8,
Zhong teaches
the computer-implemented method of claim 1, further comprising synchronizing changes across a subset of the plurality of nodes having a threshold level of commonality ([0311]: apply an action (e.g., startup, shutdown, backup, etc.) to all of the resources connected to a subnet of a topology map, wherein applying an action to all the resources in a subnet corresponds to “synchronizing changes”, a subnet teaches “across a subset of the plurality of nodes”, and all the resources connected to a subnet indicates the nodes “having a threshold level of commonality”, i.e., associated with a subnet).

With regard to claim 9,
Zhong teaches
the computer-implemented method of claim 1, further comprising: 
receiving user input to filter the visual presentation of the plurality of nodes based on a set of criteria; and 
presenting a subset of the plurality of nodes that match the criteria (Fig. 20; [0267]: display filters 2008 enable users to filter the types of resources displayed in the topology map 2006, wherein display filters 2008 contain “a set of criteria” and only resources that match the criteria are displayed, i.e, “a subset”).

With regard to claim 10,
Zhong teaches
the computer-implemented method of claim 1, further comprising: 
receiving a selection of a particular one of the plurality of nodes; and 
presenting additional information regarding the particular one of the plurality of nodes (Fig. 22; [0295]-[0296]; [0301]: upon user selecting a particular node, display various information about the particular node selected).

With regard to claim 12,
Zhong teaches
the computer-implemented method of claim 1, further comprising grouping the plurality of nodes based on common attributes ([0288]-[0290]: place nodes representing a set of server instances that are a member of the same subnet in close proximity to one another and without overlapping edges, or display each cluster of connected resources (e.g., each separate virtual private cloud and associated resources) in a non-overlapping fashion to facilitate identification of each separate of cluster, etc., wherein belonging to the same subnet or virtual private cloud are examples of “common attributes” shared by the nodes being grouped together).

With regard to claim 14,
Zhong teaches
the computer-implemented method of claim 1, wherein visually presenting the plurality of nodes and the connections comprises presenting the plurality of nodes and connections in the form of at least one of: 
a force directed graph, 
a network map, or 
a table (Fig. 20; [0264]: a topology map corresponds to “a network map”).

With regard to claim 15,
Zhong teaches
a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (Fig. 33) to cause the computing device to perform operation comprising: 
receiving data records from a plurality of different data sources, wherein the data records include information regarding elements or components in one or more systems (Fig. 18; [0280]: receive data from the configured data sources, wherein the configured data sources corresponds to “a plurality of different data sources”. [0277]; [0256]: received data includes performance data and relationship data from multiple different cloud computing services, wherein performance data and relationship data correspond to “information”, multiple different cloud computing services correspond to “elements or components”, and the networked computer environment of Fig. 18 corresponds to “one or more systems”); 
consolidating the data records (Fig. 18; [0281]; Fig. 1: store the collected data as events in a data intake and query system, wherein collected data is consolidated in both format, e.g., as events, and physical storage, e.g., stored together in a data intake and query system); 
extracting information from the consolidated data records to identify a plurality of nodes and connections between the plurality of nodes in the one or more systems ([0236]; [0240]: extract information, such as a URL, an IP address, or machine name, from event data to identify entities, and use identified entities and a service definition rule associated with each entity to identify services. Fig. 18; [0283]: represent each service, i.e., each cloud computing resource, by a node, and each relationship between two or more cloud computing resources by an edge or connection. Hence, a plurality of nodes and connections are identified and all of the event data pertaining to a service is organized around the service); 
storing information identifying the plurality of nodes and the connections (Fig. 18; [0281]; [0283]: store the collected data as events and generate topology map visualizations of cloud computing resources based the events, wherein, as discussed above, events contain information identifying the plurality of nodes and edges); and 
visually presenting the plurality of nodes and the connections in a user interface (Fig. 18; [0285]-[0287]; [0283]: generate and cause display of a topology map of cloud computing resources including a set of nodes each representing one or more cloud computing resources and edges each representing a relationship between two or more cloud computing resources).

With regard to claim 16,
Zhong teaches
the computer program product of claim 15, wherein the extracting the information includes identifying the connections based on relationships, common attributes, or communication dataflows between the plurality of nodes (Fig. 18; [0283]: connections represent relationships, thus identifying the connections is actually identifying relationships. [0259]: identify relationship data generated explicitly by a cloud computing service or derive relationship data from other data generated by the service. [0271]: infer the relationships among resources from the data, e.g., based on correlating resource identifiers, IP addresses, etc.).

With regard to claim 17,
Zhong teaches
the computer program product of claim 15, wherein a node among the plurality of nodes represents at least one of: 
a document; 
an organization; 
an application; 
a server; 
a virtual machine; 
a database; or 
a sub-system ([0289]-[0290]: a node may represent a virtual private cloud, a storage volume, or a server instance, wherein a virtual private cloud reads on “a sub-system” or “an application”, a storage volume corresponds to “a database”, and a server instance corresponds to “a server”).

With regard to claim 18,
Zhong teaches
the computer program product of claim 15, wherein visually presenting the plurality of nodes and the connections comprises presenting the plurality of nodes and connections in the form of at least one of: 
a force directed graph, 
a network map, or 
a table (Fig. 20; [0264]: a topology map corresponds to “a network map”).

With regard to claim 19,
Zhong teaches
a system (Abstract) comprising: 
one or more memory (Fig. 33: main memory 3306) devices that stores instructions; and 
one or more processors (Fig. 33: processor 3304) that are operably connected to the one or more memory devices and that execute the instructions to perform operations comprising: 
receiving data records from a plurality of different data sources, wherein the data records include information regarding elements or components in one or more systems (Fig. 18; [0280]: receive data from the configured data sources, wherein the configured data sources corresponds to “a plurality of different data sources”. [0277]; [0256]: received data includes performance data and relationship data from multiple different cloud computing services, wherein performance data and relationship data correspond to “information”, multiple different cloud computing services correspond to “elements or components”, and the networked computer environment of Fig. 18 corresponds to “one or more systems”); 
consolidating the data records (Fig. 18; [0281]; Fig. 1: store the collected data as events in a data intake and query system, wherein collected data is consolidated in both format, e.g., as events, and physical storage, e.g., stored together in a data intake and query system); 
extracting information from the consolidated data records to identify a plurality of nodes and connections between the plurality of nodes in the one or more systems ([0236]; [0240]: extract information, such as a URL, an IP address, or machine name, from event data to identify entities, and use identified entities and a service definition rule associated with each entity to identify services. Fig. 18; [0283]: represent each service, i.e., each cloud computing resource, by a node, and each relationship between two or more cloud computing resources by an edge or connection. Hence, a plurality of nodes and connections are identified and all of the event data pertaining to a service is organized around the service); 
storing information identifying the plurality of nodes and the connections (Fig. 18; [0281]; [0283]: store the collected data as events and generate topology map visualizations of cloud computing resources based the events, wherein, as discussed above, events contain information identifying the plurality of nodes and edges); and 
visually presenting the plurality of nodes and the connections in a user interface (Fig. 18; [0285]-[0287]; [0283]: generate and cause display of a topology map of cloud computing resources including a set of nodes each representing one or more cloud computing resources and edges each representing a relationship between two or more cloud computing resources).

With regard to claim 20,
Zhong teaches
the system of claim 19, wherein visually presenting the plurality of nodes and the connections comprises presenting the plurality of nodes and connections in the form of at least one of: 
a force directed graph, 
a network map, or 
a table (Fig. 20; [0264]: a topology map corresponds to “a network map”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20170085446 A1), in view of Luo et al. (US 20160226701 A1).

With regard to claim 6,
As discussed in claim 1, Zhong teaches all the limitations therein.
Zhong does not explicitly teach
the computer-implemented method of claim 1, further comprising determining a level of impact to a target node based on a connection between the target node and an affected node.
Luo teaches
the computer-implemented method of claim 1, further comprising determining a level of impact to a target node based on a connection between the target node and an affected node (Fig. 10A-10B; [00870-[0088]: determine an average distance between node D 1011 and the affected nodes A, B, and C, wherein a distance or a number of hops corresponds to “a level of impact”, node D corresponds to “a target node”, and nodes A, B, and C correspond to “an affected node”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Luo to determine a level of impact to a target node based on a connection between the target node and an affected node. Doing so would minimize distances or number of hops between the nodes affected by single-link failures and corresponding designated SDN-enabled nodes as taught by Luo ([0087]).

With regard to claim 7,
As discussed in claim 6, Zhong and Luo teach all the limitations therein.
Luo further teaches
the computer-implemented method of claim 6, further comprising adjusting a plan that affects the target node based on the level of impact to the target node (Fig. 10A-10B; [00870-[0088]: determine to place a second SDN switch at the location of the node with the minimum distance to the affected node, wherein determining where to place a second SDN switch corresponds to “adjusting a plan” and, as discussed above, distance corresponds to “the level of impact”, hence “based on the level of impact to the target node”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20170085446 A1), in view of Zakkam et al. (US 20150332185 A1).

With regard to claim 11,
As discussed in claim 1, Zhong teaches all the limitations therein.
Zhong does not explicitly teach
the computer-implemented method of claim 1, further comprising: 
receiving a selection of a particular one of the plurality of nodes; and 
highlighting connections associated with the particular one of the plurality of nodes.
Zakkam teaches
the computer-implemented method of claim 1, further comprising: 
receiving a selection of a particular one of the plurality of nodes; and 
highlighting connections associated with the particular one of the plurality of nodes (Fig. 6; [0060]; Fig. 8; [0063]: highlight the nodes and connections associated with a selected node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Zakkam to highlight connections associated with a particular one of the plurality of nodes selected by a user. Doing so would visually emphasize the relevancy of a selected node with respect to the adjoining connections and nodes in a network map to facilitate identification of dependencies between the selected node and other nodes in the network. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20170085446 A1), in view of Thomasson et al. (US 10887192 B2).

With regard to claim 13,
As discussed in claim 1, Zhong teaches all the limitations therein.
Zhong does not explicitly teach
the computer-implemented method of claim 1, wherein the plurality of nodes is within a selected number of hops.
Thomasson teaches
the computer-implemented method of claim 1, wherein the plurality of nodes is within a selected number of hops (Col. 15, lines 16-42: display a network topology based on a maximum hop count, and the maximum hop may be configured based upon the number of total nodes in the network, or some other configurable value specified by the application 112 or by a user such as a network engineer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Thomasson to display the plurality of nodes within a selected number of hops. Doing so would adjust the number of nodes displayed on the user interface according to end users' interactive zoom control as well as the specific needs of other applications or end users as taught by Thomasson (Col. 15, lines 16-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168